COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Frank
Argued at Alexandria, Virginia


JOYCE ELIZABETH CZAJKOWSKI
                                         MEMORANDUM OPINION * BY
v.   Record No. 1981-99-4             JUDGE JERE M. H. WILLIS, JR.
                                              MARCH 21, 2000
KENNETH E. LABOWITZ, AS ADMINISTRATOR C.T.A.
 OF THE ESTATE OF ANTHONY F. CZAJKOWSKI


              FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                    Benjamin N. A. Kendrick, Judge

             Robert A. Payne (Fagelson, Schonberger,
             Payne & Deichmeister, P.C., on briefs), for
             appellant.

             Kenneth E. Labowitz (Jason D. Blatt; Dingman
             Labowitz, P.C., on brief), for appellee.


     On appeal from the denial of a contempt citation, Joyce

Elizabeth Czajkowski contends that the trial court erred in

holding that a deed to her former husband and herself conveyed

title as tenants in common, rather than as joint tenants with

the right of survivorship.     Because this holding was not

embraced by the pleadings within the scope of the parties'

divorce action, we reverse and vacate the holding without

prejudice.

     Anthony and Joyce Czajkowski, while married, owned a

condominium as tenants by the entireties.     They separated in


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
1988 and lived apart thereafter.   On December 26, 1996, they

executed a marital settlement agreement which provided, in

relevant part, as follows:

          II. C. The Husband and Wife will retain
          ownership as joint tenants with common law
          rights of survivorship of the condominium
          . . . subject to the following:
                    1. Wife shall have the exclusive
          right to use said condominium as her
          residence. Wife shall be responsible for
          paying the condominium fees of said
          condominium and maintaining the property in
          a habitable condition.
                    2. Wife shall have the sole right
          to sell said condominium. Husband and Wife
          will share the difference equally, if any,
          between the selling price of said property
          and the mortgage principal balance
          outstanding on the date of sale.
                    3. Should Wife desire to obtain
          sole title to the property, Husband shall
          transfer his interest to her for 50 percent
          of the difference between the property's
          fair market value and the mortgage principal
          balance outstanding at that time of
          transfer.

     By decree entered June 3, 1997, Anthony and Joyce were

granted a divorce a vinculo matrimonii.    The decree provided, in

pertinent part:

          [I]t is further . . .

               ADJUDGED, ORDERED and DECREED that the
          Property Settlement Agreement dated December
          26, 1996, is affirmed, ratified and
          incorporated, but not merged in this decree.

The divorce decree converted the tenancy by the entireties to a

tenancy in common.   See Code § 20-111.   On December 22, 1997,

Anthony and Joyce executed a general warranty deed conveying the


                               - 2 -
condominium to themselves "as joint tenants with common law

right of survivorship."

     Anthony died on October 31, 1998.        Kenneth E. Labowitz

qualified as Administrator C.T.A. of his estate.         By deed dated

December 28, 1998, Joyce, "divorced and not remarried, surviving

joint tenant of Anthony F. Czajkowski, deceased," conveyed the

condominium to herself.       The deed recited:

          The above-named Anthony F. Czajkowski
          departed this life on October 31, 1998,
          . . . leaving Joyce E. Czajkowski as his
          surviving joint tenant.

           *     *        *       *       *    *     *

          The purpose of this deed is to ratify and
          confirm ownership of Joyce E. Czajkowski
          upon the death of Anthony F. Czajkowski.

     Labowitz, as administrator of Anthony's estate, petitioned

the trial court to hold Joyce in contempt for refusing to pay

Anthony's estate one-half of the equity in the condominium

pursuant to Part IIC(3) of the marital settlement agreement.        By

decree entered August 4, 1999, the trial court declined to hold

Joyce in contempt, ruling that

          there being no provision in the Marital
          Settlement Agreement or final decree of
          divorce that has been violated by [Joyce],
          the prayer in the petition filed by the
          Administrator for the entry of a decree
          directing the Defendant, Joyce Czajkowski,
          to show cause why she should not be judged
          in contempt should be, and same hereby is,
          denied . . . .

That ruling has not been appealed.


                                      - 3 -
     The trial court further held:

             [U]pon the entry of the final decree of
             divorce herein, the parties' ownership of
             the subject condominium was that of tenants
             in common and the General Warranty Deed
             dated December 22, 1997 and Deed of
             Confirmation dated December 28, 1998 were
             ineffective to create a joint tenancy with
             survivorship.

On appeal, Joyce contends that the trial court erroneously

construed the December 22, 1997 deed.

     The trial court found no violation of the marital

settlement agreement or of the divorce decree.     See Funches v.

Funches, 243 Va. 26, 31, 413 S.E.2d 44, 47 (1992); Jackson v.

Jackson, 211 Va. 718, 719, 180 S.E.2d 500, 500 (1971).      That

ruling was not appealed and is final.    That ruling was correct.

At issue are the rights of the parties under the December 22,

1997 deed.    That Joyce and Anthony executed the deed in

furtherance of their marital settlement agreement, as approved

and incorporated in the divorce decree, is of no consequence.

When they executed the deed, they were no longer married.     They

were legal strangers, free to contract as they thought proper.

They had the right, upon agreement, to vary the property

settlement provisions of their marital settlement and the

divorce decree.    We note that on January 29, 1998, they executed

an amendment to the marital settlement agreement, containing

provisions not relevant to this case.




                                 - 4 -
     "Jurisdiction in divorce suits may not be acquired

inferentially or through indirection because divorce in Virginia

is a creature of statutes enacted in clear, detailed language."

Steinberg v. Steinberg, 11 Va. App. 323, 328-29, 398 S.E.2d 507,

510 (1990).

               "A suit for divorce . . . does not
          involve an appeal to the general
          jurisdiction of the equity forum. The many
          limitations, both in respect to jurisdiction
          and procedure, placed upon divorce suits by
          the statute, differentiate the divorce case
          from ordinary suits in equity and render it
          a chancery case sui generis."

Reid v. Reid, 245 Va. 409, 413, 429 S.E.2d 208, 210 (1993)

(citations omitted).

          [A] decree may . . . be void if "the
          character of the judgment was not such as
          the court had the power to render, or [if]
          the mode of procedure employed by the court
          was such as it might not lawfully adopt."

Watkins v. Watkins, 220 Va. 1051, 1054, 625 S.E.2d 750, 752-53

(1980) (citation omitted).

     The ruling on appeal involved the construction of the

December 22, 1997 deed, an instrument between legal strangers.

The issues raised in that ruling did not derive from the

parties' marriage, their marital settlement agreement, or their

divorce decree and, thus, were not properly embraced within the

divorce suit or the administrator's petition.   Those issues

could be addressed only in a court of general law or equity




                              - 5 -
jurisdiction.   The trial court, sitting as a divorce court,

lacked that jurisdiction.

     Accordingly, we reverse and vacate the trial court's

holding that the December 27, 1997 deed created a tenancy in

common.   That part of the August 4, 1999 decree is dismissed

without prejudice to the parties, who may address that issue in

a proper forum, if they be so advised.

                                         Reversed and vacated
                                         without prejudice.




                               - 6 -